Earl Warren: Mr. Webb, you may proceed.
William H. Webb: Yes, Your Honor. Going now to the facts of this case, in November 1934, Cold Metal filed its complaint seeking inter alia specific performance of a contract that have been entered into in 1927 between it and United and under which United was to acquire certain rights under a patent which it later acted and which became patent 195. United sought dismissal of that action in its answer. In January 1935, there was a hearing on a motion for a preliminary injunction to restrain United from the performance of certain acts which we believe were improper in view of the contractual relationships existing between the parties. The injunction was denied. That was reversed however by the Court of Appeals. The case went back then to the District Court and in view of the holdings of the Court of Appeals when the case was there the first time Cold Metal filed a supplemental complaint in which it sought alternatively rescission of the contract for specific performance. The case came on for final hearing before the District Court in October of 1937. And in January 1938, the District Court rendered an opinion denying rescission of the contract and granting specific performance. In June of 1939, the Court of Appeals affirmed the District Court as to no rescission and affirmed the granting of specific performance. Then in June 1941, after the mandate had gone down, United moved for a leave to file what it called a second supplemental answer and counterclaim. And in that pleading where they filed at that time, it sought substantially the same relief as it now seeks in its pending counterclaim. In February 1942, that motion was denied in an opinion which is the Court of the 43 F. Supp. Then the decree on mandate was not entered immediately but it was entered in September of 1943. And that decree provided that Cold Metal was entitled to recover royalties from United under this contract and that decree appointed a master to determine the amount that was due under the contract and the rate at which the royalty payments were to be made. There was an accounting held before the master and in that accounting, one of the contentions which was made by United was that there was a failure of consideration. And United, in support of its defensive failure of consideration, asserted substantially the same things as it has asserted in this counterclaim which I am going to come to.
Hugo L. Black: Is this the first time the case was just before the Court of Appeals?
William H. Webb: No. The Court -- the case has been to the Court of Appeals on three different occasions. In 79 F.2d, I believe, it was the --
Hugo L. Black: Is that cited in your brief?
William H. Webb: Yes. And then in 107 F.2d was before the Court of Appeals, and then it was there again in a decision reported at 190 F.2d and then, of course, it got there on this recent appeal. So, it's four times instead of three, Your Honor.
Hugo L. Black: Did they face on the merits of the controversy before the accounting was held? They did, Your Honor. They passed on the merits of the controversy granting specific performance to Cold Metal. Namely, they ordered that Cold Metal under the agreement was entitled to recover royalties from United under this contract which had been entered into. And then as I say the case went back to --
Hugo L. Black: How did it -- how did they get that up? Was that a final judgement within 1291?
William H. Webb: Yes. That -- well -- well, they could have taken that case up at that time because there was a denial of an injunction. That's right, a certain injunctive relief had been asked for and the case went up under 1292. But in 1949, now going to this counterclaim, in 1949, while this case was before the master while the accounting was going on, United filed in the District Court what it called an ?Ancillary Cross Complaint? that Civil Action No. 7744. That cross complaint was again based on the same facts as those asserted by United in the accounting proceeding as constituting failure of consideration, but in that Ancillary Cross Complaint, United was seeking first injunctive relief to prevent Cold Metal from prosecuting certain suits. Second, it was asking for an accounting as to royalties Cold Metal had received from others. Third, it was asking that the royalties they set off against any award that might be made to Cold Metal in this case which is Equity 2991. And fourth, they were asking -- United was asking for damages arising out of the fact that it says it was forced to participate in certain of the patent infringement that the infringement litigation of Cold Metal had brought against others. Well, on August 28, 1950, on Cold Metal's motion that Ancillary Cross Complaint was dismissed on the ground that it was not ancillary to Equity 2991. And the Court did not have jurisdiction, I might add, unless the cross complaint could have been considered as ancillary to this case. The Court dismissed it. United appealed and in June 1951, in an opinion reported at 190 F.2d 217, the Court of Appeals held that United's pleading was in reality, a counterclaim in this action and it remanded the case for further considerations by the District Court. Now, the Court of Appeals expressly held that this pleading was a counterclaim that it grew out of the same transaction or occurrence as Cold Metal's main claim and that it would have been a compulsory counterclaim had it matured when United's original answer was filed. But nevertheless, there is that positive holding by the Court of Appeals that it arose out of the same transaction or occurrence as Cold Metal's main claim. But when the case went back to the District Court, United amended its pleading in October 1951. And after getting leave of court to file, it did file this counterclaim. Now, the Cold Metal filed its reply thereafter. Now, in that still pending and unadjudicated counterclaim, United has pleaded the same facts as those on which it relied before the master in support of its defensive failure of consideration. And in the counterclaim, the same facts are relied upon as a basis for recoupment or set off against the amount ultimately, awarded to Cold Metal by the master and the District Court on the claim asserted in the complaint. More specifically, in this counterclaim, United is asking for injunctive relief against some suits brought by Cold Metal. It is asking for an accounting as to this royalties alledgedly collected by Cold Metal in United's field of license and it is asking for a recovery from Cold Metal of those royalties to a sufficient extent to enable it to have recoupment or setoff as against any amount that Cold Metal has been awarded in this case. And United also is seeking damages by reason of the fact that if has had to participate in certain patent litigation which Cold Metal brought against others. Now, United did not even seek a hearing on that counterclaim while this case was before the master although it was filed at that time. But in May of 1954, the report of the master came down and the -- the master awarded Cold Metal some $300,000 in royalties. And in the summer of 1954, while the parties were preparing objections to the master's report, this counterclaim was about to come on for trial before Judge Miller in the District Court and both parties went to Judge Miller and said, "Well, let's hold this up until after we dispose of the matter of the objections to the report of a special master which we are at present preparing. For those that the judge was perfectly to postpone the trial pending, the disposition of those objections by the District Court." In December of 1954, there was a hearing on the objections. In January of 1955, the District Court filed an opinion and entered an order confirming the master's report and directing entry of judgement for Cold Metal. In February of 1955, United appealed. Cold Metal moved to dismiss on the ground that it was not a final appealable order in view of the dependency of this unadjudicated counterclaim seeking recoupment and also in view of the fact that the judgment did not contain the talismanic language of Rule 54 (b) as an amended. Then in March of 1955, the Court of Appeals held the judgment was not a final decision and dismissed United's appeal without prejudice to the right of United to apply to the District Court for a new order if the District Court offered to include this language a determination required under rule -- amended Rule 54 (b). So, on March 30th of 1955 on United's motion, the January 15, 1955 order was vacated and -- and an amended order was added and that amended order is substantially identical with the original order of January 19, 1955 except that it does include the express determination of no just reason for delay and a direct entry of judgment pursuant to amended Rule 54 (b). And on March 31st, enforcement of that judgment was stayed. We attempted to prevail upon the District Court to not enter the -- an amended Rule 54 (b) order because we felt that we were entitled to get an adjudication of this counterclaim that arose out of the same transaction prior to having to again go to the Court of Appeals in this case. The proceedings in the District Court you will find in the record, they show that the District Court really did not give consideration to the counterclaim and inserted what it termed, this magic sentence or Rule 54 (b) in the order despite the tendency of the counterclaim seeking recoupment despite the fact that it was impressed upon him after the time that the proposed amended order was presented. The sole reason given by the District Court for including this magic sentence in the order was that it originally intended to enter a final judgment and that it wanted enlightenment from the Court of Appeals to assist it in determining the issues raised by the counterclaim. That appears at pages 69, 70 and 71 of the record, Your Honor. Even though the District Court did use that talismanic language of the rule, it obviously did not intend to relinquish control over or the right to modify that judgement for it expressly said. And you'll find this at page 68 of the record, that if the Court of Appeals affirmed, then, the counterclaim can be asserted against the judgment. United, of course, appealed from the District Court's order and we again moved to dismiss on the ground that the amended order and judgment did not constitute a final decision under Section 1291, since there was no adjudication of United's counterclaim. And in April of 1955, the Court of Appeals denied that motion and filed a short opinion in the holding that a determination made by the District Court under the circumstances of this case was the very kind of thing that Rule 54 (b) was written to provide for. Well, does --
Hugo L. Black: May I ask you -- may I ask you a question? And it's just with this time with a practical matter. What interest it would be to use to prevail the Court of Appeals in having their appeal in the court? As I understand it, they haven't -- you have a judge against them?
William H. Webb: Yes, Your Honor.
Hugo L. Black: They appealed.
William H. Webb: They appealed and we appealed from certain faces of it.
Hugo L. Black: The District Court said that it would rather have that judgment acted on before it -- it might dispose the whole thing rather have enacted on before the so-called counterclaim or whatever it is to catch on. Now, I'm not talking about the legal point but I'm just curious from the practical standpoint as to the injury used if the Court did proceed to determine that appeal.
William H. Webb: The injury to us was this, Your Honor. We will have to go back if -- if this -- if the Court of Appeals should entertain the appeal and should affirm for example the judgment of the District of the Court, we'd have to go back to the District Court and we would have to have another trial on this counterclaim going over a lot of the same facts -- practically, the same facts that we've already gone over before the master in the District Court.
Hugo L. Black: Would you have to do that if you tried it now?
William H. Webb: If we tried it out now?
Hugo L. Black: Tried it now. Would you have to go over the same facts or is it your idea that --
William H. Webb: Yes.
Hugo L. Black: -- if it went back, they would require you to travel over the same field and offer the -- all of your evidence would have to be introduced.
William H. Webb: Yes.
Hugo L. Black: So that in effect you have two trials instead of one?
William H. Webb: That is correct. We would have two trials instead of one. We added two appeals instead of one, two appeals to the Court of Appeals. Because if the Court should entertain the appeal, then, it goes back, we have a retrial and then we come up again to the Court of Appeals.
Hugo L. Black: The Court on the facts on the validity of your claim against them. But would not have passed on the validity of their claim against you?
William H. Webb: Yes. That is correct. And also, the judgment that we have here wouldn't necessarily be final because what they're asking for, Your Honor, is recoupment. Recoupment, of course, is a defensive matter and in reality we say that the District Court has not even disposed of a whole claim because --
Hugo L. Black: Your -- your idea is just as practical of slitting up one cause of action providing an unduly cause.
William H. Webb: Yes, Your Honor. We don't have a case within a case. This is one case, these counterclaims as the Court of Appeals has already held or as out of exactly the same transaction and we couldn't collect on the judgment that we have until after we went back and went through the trial on the counterclaim and came to -- and went through a further appeal. Does that answer your question, Your Honor?
Hugo L. Black: Yes. Thank you very much.
William H. Webb: Well, I say Your Honors that measured by any proper standard, the judgment in issue is not final and appealable. If we -- it would not have been final and appealable prior to the enactment of the rules cited cases in our brief which fully support that view. It would not have been appealable under original Rule 54 (b). And I say that it cannot be considered as appealable here under amended Rule 54 (b) if proper effect is given to Section 1291. Because it is not a final decision as that term is understood in the law. And of course, finality is a congressional requirement insofar as appealability is concern except in those few instances covered by Section 1292. There is --
Hugo L. Black: I assume that the -- in answer to my question mean would explain your answer to Justice Frankfurter in the beginning. And here, according to you, you have a case where under 1291 could not possibly be taken up because it's splitting up at two courses that acted as one.
William H. Webb: Exactly, Your Honor.
Hugo L. Black: Therefore, you have after the face in front the question, the situation squarely as to whether the Rule 54 (b) as effective from -- in anyway from that question?
William H. Webb: That is correct. Now, referring again to Judge Minton's question this morning, if I may, an argument has been made by Professor Moore in his status. That if this Court, by judicial decision, can define finality within the meaning of the jurisdictional statutes. Then, it has the power by rule, which has the force of statute to define finality for a limited situation, namely, where an action involves multiple claims. Well, I think that the complete answer to that argument is that this clerk has not define finality in amended Rule 54 (b) as affirmatively construed but has delegated to the District Court, the complete power to define on a purely discretionary basis, the requirements of finality and appealability. Thank you, Your Honors.
Earl Warren: Mr. Brown.
Jo. Baily Brown: May it please the Court sir. I don't propose to expose myself and my ignorance to argue into this Court its rule making power. I do not question. We do not question the power of this Court to make Rule 54 (b). We do not question the purpose, effect, and wording, and proper interpretation of Rule 54 (b). We are here standing squarely under that rule and it has been applied to our case by the Third Circuit Court of Appeals. The trial judge who are going back a little and I saw -- try not to repeat what Mr. Webb has said. There was a litigation between these parties under a contract. It land up first on the preliminary injunction motion and then it went up again on final hearing and there was a final decision made on the contract in 2991, which is the case, the parent case that's here before you. That case then went back to the lower court and appointed a master to determine how much United owed to Cold Metal under the contract in suit. That was the matter that was referred to the master. The master took 10 years on this partly due to the -- the war coming in between and due to the fact that the United States brought a suit to have the parties declared void for having been obtained by fraud in the patent office and that took some of the time out of it. But there was a 10-year long proceeding on accounting which entered in a decision by the master awarding $387,000 plus with interest of 6% from United to Cold Metal. Now, that came up to -- before a hearing before Judge Wilson, who is a District Judge having charged with this case at that time. And it was argued on the basis of the master's report entirely and upon the record entered before the master. Nothing else was presented to Judge Wilson. Judge Wilson heard it, took exhausted briefs, gives the whole aid to have it argued and finally affirmed the master's report, and sua sponte without any request to either party entered a final judgement and an order confirming the master's report and awarding this amount with interest against United.
Hugo L. Black: At that time, had there been any recoupment or counterclaim filed?
Jo. Baily Brown: This counterclaim had been filed several years before, yes sir. I'll come back to that just a minute. Now, apparently Judge Wilson thought and in fact, he later said that he intended to enter a final appealable order and thought that he was doing so. I thought that he was doing so. Perhaps, I wasn't conscious as I am now about 54 (b). In fact, I know I wasn't. And I may have overlooked it, it doesn't make any difference whether I did or not but so did the Court. We took an appeal and so did Cold Metal when there wasn't a word said about had been appealable or not appealable. Both parties took their appeal. We talked about the record. We entered into stipulation as to what was going to the record and after the time had run out, when Judge Wilson could do anything about it. Then, Cold Metal moved to dismiss our appeal in the Third Circuit Court of Appeals. We went up there and I tried to say, that why this isn't an appealable matter because it's the only thing in 2991. That's the parent case. Master's report was the only thing before the judge and he's disposed of it. But in effect, the Judge -- Judge Maris was presiding who is the author of the opinion in the Bendix case in effect and I'm not trying to quote him. I'm -- I apologize for the fact that the transcript of record before Judge Wilson indicates that I quoted Judge Maris. That was -- that was an error of the -- the reporter. I said in effect it said and I'm saying now. In effect, Judge Maris said, Well, gentlemen, you've got Rule 54 (b). You have a finding what has been called the counterclaim. Why haven't you complied with that?" Well, there wasn't much I could say and I don't think I did say very much and we got thrown out the same day. Our appeal was dismissed. But in Judge Maris' opinion or order, he said without prejudice to the lower court, entering a final judgment in compliance with 54 (b). So, we went back to Pittsburgh and gave the five day of notice which our opponents required of asking for an amended order and went before Judge Wilson. Judge Wilson gave us a long hearing. We said that we wanted to -- an order under 54 (b) to comply with it because the Court of Appeals had dismissed our appeal as not having complied with 54 (b). Mr. Webb argued at great length just as we had here today that the Court had no power to enter such an order, and if it did, it would be reversed and if it did it would be unconstitutional and blah, blah, blah. Well, Judge Wilson's -- the transcript to the argument before him is in the record and I'm pretty sure the judge would be interested in it. He said specifically, Why, I intended to enter a final order in here. I thought I was entering a final order. This is a kind of case that ought to be appealed. I won't know how to go into further with this case by way of counterclaim or otherwise until I have decisions from the Court of Appeals on questions that have been raised on the master's report and which have been decided.
Felix Frankfurter: Would you mind -- would you mind explaining why -- why he couldn't go further with the counterclaim until he has a right on the claim -- on this judgment?
Jo. Baily Brown: I think I can, sir. I'll try. Strangely as it may seem, although this is a suit on a contract provided it's under a patent license throughout the 10 years before the master. Cold Metal maintained that the license have never been issued, had never been possessed by United and that there was no license in effect. Now that was -- the master's record is full of it and it's clearly appears in a number of pages in the record. And Judge Wilson although he affirmed the master's report, he recognized Mr. Webb's -- to be in these arguments to the effect that we had no license and had nothing really to be paid for and he also recognized the fact that our -- that the mills involved upon which draws that had been assessed. It was a large number that had been thrown out because they were sold in foreign countries and a lot of questions like that, that would affect the amount of judgment that would eventually be recoverable by Cold Metal.
Felix Frankfurter: I don't understand why contradicted claims by a plaintiff can't be disposed off by a trial judge. I suppose that's from every judge. But you say -- suppose the old -- the old stuff that we all brought up by --
Jo. Baily Brown: Well, this --
Felix Frankfurter: -- that have a long due, I never borrowed this kettle, when it is borrowed it had a hole in it and it hadn't got a hole in it now. The classic inference supplying contradicted --
Jo. Baily Brown: It quite -- it's quite so, sir, I remember that. I think I was thought that in law school about. I always called it a pot instead of a kettle but I suppose it means the same thing.
Felix Frankfurter: I don't suggest (Voice Overlap) --
Jo. Baily Brown: But there are other questions -- there are other questions involved and may I -- may I sir, I say I think answering your question point out some other things. The counterclaim, that is the so-called counterclaim that is pending arose out of transactions occurring after the Third Circuit Court of Appeals had heard the case on appeal from trial. In other words, Cold Metal had maintained then as it still does that United had no license rights and the Court of Appeals after trial it said, "Yes, you have this license rights but you must pay for them." And then -- then apparent and then in effect left the case there. Now that was in 1939. Well now, instead of following that decision of the Court of Appeals, United went out and commenced licensing distilled companies unlimited. And I used the word "quoted" because it's in their license to make the very thing that United was licensed to do. In addition, they collected, they say $28 million and then it was later placed in the record they said, they collected $30 million in this field which normally would view within United exclusive license. Now, Judge Biggs in his decision on 190 F.2d said United had no rights that could it litigate until after our decision in 1939. Because in an earlier decision by the same Circuit Court of Appeals, they have said, "This contract cannot be enforced. It lacks terms and it -- if not get fully specific enforcement." Consequently, Your Honor, I'm answering your question now, there were issues that rose in there after 1939 and after 1940 and contending even after the present day because Cold Metal is still suing Republic Steel Company and United States Government, I believe, and a lot of other companies for the use of the very mills upon which United had been required under master's report to the order. So that it isn't something that is inherent in the matter that was before the master. It's inherent in the things that occurred since and it's inherent in the trial of the case which requires a separate trial. Because before to master these things -- well that --
Felix Frankfurter: With revering these claims do not come out --
Jo. Baily Brown: We would all set any payment that you would have to make, yes sir.
Felix Frankfurter: Yes.
Jo. Baily Brown: But I don't understand, as I read your equity, your civil rules of procedure you can defeat a judgment by another action and the ancillary -- ancillary proceeding --
Felix Frankfurter: That in part -- the part doesn't matter. You said they contemplated on its part just as what might the cause of matters in part they didn't. In parties was there -- it was a ligation of a claim.
Jo. Baily Brown: Well, if it wasn't -- it was -- it -- for example on the decision in 1939, the Court said, "You have an exclusive license. You must pay for it." Now, then, we say that they've already collected more than that much money from their customers but that wasn't before the master and couldn't be accounted before the master and refused to have any part of it.
Felix Frankfurter: It could be before the Court, before he had his lecture.
Jo. Baily Brown: Well, it's going to be before the Court in this other action. And now, let me -- sir come back to this. I want to -- I want you to understand how this thing arose. This came in as a counterclaim because Judge Biggs of the Third Circuit Court of Appeals made a start. We filed an ancillary complaint to enforce the Court's decree in 1939 and in -- and the 2506 before in which he said we had a license but Cold Metal was constantly ignoring it and defying it and violating it. And we understood and you correct me, sir. We understood that that was one of the functions of an ancillary suit to enforce the decree of a court after it had become final. And we filed an ancillary of cross complaint. And we filed it in the District Court where Cold Metal had pending a litigation and we went clear to the Court of Appeals that the lower courts says it's not ancillary and threw it out. Well, Judge Biggs said it's clearly ancillary, there's no question about that why it should have been a counterclaim. It should not have been ancillary to it. It should have been a counterclaim. Well I've always found that you get along faster ruling with the Court and then you're trying to form. So we went back, still convinced that it was properly an ancillary suit and we called it, and the man did ancillary complaint and in part the counterclaim and that's the way it stands today. Now, if Your Honor please, let me -- let me come down to two or three other things. Mr. -- my opponent has argued, as I understand it, that this rule is beyond the rule making power of this Court. Now I'm not going in to that at all except that I might be ask questions. We have no doubt of it being properly within the rule making power of the Court. And I have enough presumption to try to tell you anyhow if I even thought it wasn't. I think that's -- you made the rule and you've got to deal with it. That's the way I look at it. As far as I'm concern, it's a good rule. So far as the Third Circuit is concerned, it's a good rule and we stand on the Bendix case which applies to us. Now, these -- a lot of these preliminary questions and the ones that you are -- Honor Judge -- Mr. Justice Frank was asked had been brought up before the trial court. Mr. Webb argued to Judge Wilson, "Well, you can't enter a final decision in this case. You've got pending a counterclaim over here. It's like I don't know anything about the counterclaim. This field, the case I've decided, this is 2991 and the pleadings and everything. And everything the master did is before me and that's what I'm deciding, that's what I intend to decide finally and there's nothing else before me and you didn't raise anything else before me, Mr. Webb." And that's the way it was. Now, we went up to the Court of Appeals and the same thing came up. The only thing that was argued in our first, in the first motion to dismiss in the Court of Appeals was 54 (b). That we have that complied with 54 (b). Now, I don't want to misstate Mr. Webb's position in his motion or his brief. He did have a sense or to which, in effect, said this is not a final decision and couldn't become under 54 (b). But everything they argue about it before that Court was whether or not we have to comply with 54 (b). And we found that we did have to comply with it.
Felix Frankfurter: When did you argue with this about? Is this after Bendix?
Jo. Baily Brown: Oh, yes.
Felix Frankfurter: (Voice Overlap) --
Jo. Baily Brown: Oh, yes, sir. And this -- this was our -- all of these has happened within a year.
Felix Frankfurter: That's probably like you having had a decision in the Court of Appeals and it -- if it -- the argue that was pending, the Court's -- the Government in fact had done anything to present in doing also what --
Jo. Baily Brown: Well, we didn't -- we didn't just --
Felix Frankfurter: There's no Bendix case has been argued before, I knew it before.
Jo. Baily Brown: Well, the Bendix case had been decided before we got up there --
Felix Frankfurter: Yes.
Jo. Baily Brown: -- all of these happened last year.
Felix Frankfurter: Yes. So that -- so that he was already bound by a decision of the court in there.
Jo. Baily Brown: Well, we thought so and as we argued to the Court of Appeals as to that was the law in that Circuit and when we complied with it, we were there. But I want to make this point, sir. Cold Metal's counsel argued to the Court of Appeals and argued to Judge Wilson, "If you give this order under 54 (b), you will be exceeding your discretion." And he said in effect, "You'll be reverse for the Court of Appeals. And maybe -- maybe use the word correcting." Then when they got to the Court of Appeals, the same argument was raised in the Court of Appeals and the Court of Appeals, in spite of its active arguments here today, said, "Why this is the very kind of case that the rule was written to provide it for. To take away this doubt about multiple claims when one of them has been adjudicated and the trial court thinks that and go up on appeal, he can say, "I'm going to enter a final judgment disposing this claim and I'm going to certify, there's no reason for delay and I'm -- I'm going to the Court of Appeals." Now, to say that, "Just what it's for," and that's what we're going to do." And I might add, sir, because I think it may have some effect on you pursuant to their refusal on the second motion to dismiss. The case was briefed and argued to the Third Circuit Court of Appeals in the first Tuesday, I think, of October after these two dilatory motions were dismissed. We ask the Court to expedite that case because it's tremendously important to us because our customers are -- still being sued for making -- for using the very mills upon which we've been held over royalty. And those cases are going on, one of them spending now in the Sixth Circuit of Appeals against Republic Steel Company. So, we ask the Court to expedite the appeal. To let us have a summer session and get through with. Well, the Court of Appeals didn't do that but they said, "We'll put you down for the first case in the fall" which they did. We went on the first case arguing the fall and we argued down there for a whole day and both side filed-exhaust their briefs. And these questions of jurisdiction were all more or less referred to but the Court said, "We have this case. We're going to decide it." Then the following Monday, this Court handed down -- allowed a writ of certiorari and so far -- we, of course, we don't know what's in the Court's mind but we assume that they're waiting until this Court exposes for this jurisdictional question. Suppose in a way Mr. Webb raised it, it's a question of jurisdiction of whether you had power to make the rule which the Third Circuit has applied to us. Now, I don't think really that there's much else from we'd argued here beyond answering your questions. It's -- we are caught in the -- we are caught in the way in the -- in the cogs of a wheel here. We -- we believe where -- we -- we complied with 54 (b) as we understood it. And the --
Felix Frankfurter: May I trouble you? May I ask you a question, Mr. Brown? Just -- just supposing, make a wild assumption that this Court was of -- who appeared is correct. Correct the lower court, the Court of Appeals by a reversal. Suppose this question holds, it does not -- it does not allow to review under 54 (b) more or less relevant. What would -- what would be the cause of event? What would happen to this litigation?
Jo. Baily Brown: Well, sir, I thought about that and for what will -- of course I'll say it. I think you'd have a chaos below. If you should say this rule is invalid, we had no right to make this rule and we're going to wipe it out then it will be cleared. We would go back and take an appeal, not under the rule and we would go to the Court of Appeals to tell us whether we were there or not. But if you --
Felix Frankfurter: (Voice Overlap) if your -- if your -- if you change your position as to what tried in and that he is wrong about the case that you were there, if I may, suppose you distinguish (Inaudible) irregardless of Rule 54, then you're in the clear anyhow, aren't you? Then -- that's your argument, isn't it?
Jo. Baily Brown: Well, because of certain commodity on my associates, we put that in as a kind of anchored of when words. But frankly, it isn't my argument. I -- I think we are smacked under 54 (b). I think it's a good rule and we well understand it.
Felix Frankfurter: I suppose (Voice Overlap) --
Jo. Baily Brown: May I -- may I -- well, may I interrupt you, sir, I must make an apology. I do think as Your Honor has pointed out that there were and Judge Maris did in his opinion, there were certain special cases, exceptional cases where this Court has said that a trial court can make a partial disposition of a case and let part of it go out. Now, since this was a case that's going on for 10 years and since it was decided and requested before the master and since it has these other very important things, I would have thought if you wipe out the rule then the Court of Appeals might say, "We'll take it anyhow." Now that, I think, would probably be issuing a discretion then the Court of Appeals did decide whether it was observation finality to prevented that. Do I answer --
Felix Frankfurter: Suppose you have pushed that and -- you don't get to leave here. You don't get to leave by the Court of Appeals. What would have happen in the District Court?
Jo. Baily Brown: Let me -- let me answer that question. I think it's graphical. Before the master, you barely took the position that the rate of gross here to be place under the license. It's determined by two letters that had been exchanged between the parties. And the Court of Appeals had found that those did -- evidence and understanding which the master of a lower court could supply to the contract as the rate are broadening. And that's what the master did and that was affirmed by the lower court. But Cold Metal insists, "Well I know that's not the right way. We order to take every mill that United has built," and they run into hundreds and they run into hundreds of millions and find out how much it cost to build them, how much profit has been made by those mills, how much tonnage has been rolled on them, what would be a fair rule per tonnage, and that's what they want to try in this case and that's what they would try to try. If you should say a way that to throw this out and you've got to go back and try to counterclaim before you try the others.
Felix Frankfurter: Couldn't they -- couldn't they -- they could try that conference anyhow and somehow.
Jo. Baily Brown: Well, I --
Felix Frankfurter: Let's get a line as I understand it and must be the correction.That's still a live claim, isn't it?
Jo. Baily Brown: Yes, sir. I think so.
Felix Frankfurter: And would you affirm here, what would happen to that counterclaim if you proceed on it?
Jo. Baily Brown: Well now, that's another -- isn't that -- that's -- I didn't mention to you that what Mr. Webb told you that this counterclaim was set down to court trial before Judge Miller, was a different judge from Judge Miller. Before -- after the master's report had come down. But before objections had been filed to any party and Judge Miller called it before him and said, "Now, here I am and I have orders to try this case." And Mr. Webb and I joined the other and say, "Well, this counterclaim should not be tried until after the master's report is disposed of." Now I don't -- I'm not criticizing Mr. Webb that he interpolated that. He says, until the objections are disposed of, that isn't what we said and that isn't what Judge Miller said. He says that parties who want to dispose of the master's report before this is tried and among other things because they should think. That disposition of the master's report finally may render on this as certified suit. That's in Judge Miller's order which is in our record. So, that -- we argued -- held here Judge Miller, Judge Wilson, the Third Circuit of the Court of Appeals with three powers. We've been up there before three powers. Judge Biggs sat with one Judge, Judge Maris sat with another, Judge Goodrich sat with another they all agreed with that this case should go up and should be on appeal. And that the lower court did not abuse its discretion, what acted within the scope of the rule as they interpreted and that we have thought they are in the Court of Appeals.
Hugo L. Black: May I ask you what question is that? Is this -- how much is the judgment against the denial?
Jo. Baily Brown: $387,650 with interest from May 1954. Interest of 6% (Voice Overlap) --
Hugo L. Black: You mean interest in the day of the judgement?
Jo. Baily Brown: That's what the Court held.
Hugo L. Black: Was there any interest before that?
Jo. Baily Brown: Yes. The master held no interest was due in view of the facts of the case.
Hugo L. Black: Now, if you went back now and tried to counterclaim as is defined here. The judgement against should be fair given so that time.
Jo. Baily Brown: Well, that runs nearly $2000 a month. And that's running against us now.
Hugo L. Black: You -- you will lose here and it goes back. You would have to pay there before that judgment. It would be the same claim, the counterclaim.
Jo. Baily Brown: Well, the judgment was stayed when we took our appeal as you know --
Hugo L. Black: That'd stayed the judgement stays but it entered in that.
Jo. Baily Brown: If we file and we rather lose. Well, I suppose the interests were on this, it's been --
Hugo L. Black: But if they -- if they arise, as I gather, the judgment since I appealed no good, its just there. I don't suppose the Court with that evidence run on a matter that could feel as the --
Jo. Baily Brown: Well, Mr. Justice Black --
Hugo L. Black: (Voice Overlap)
Jo. Baily Brown: -- I can't speculate on that.
Hugo L. Black: -- when if you ever lose here. That's what I want to emphasize here.
Jo. Baily Brown: Well, we feel very certain that we're going to win and when we get into the Third -- with that on the -- on -- on the record and argument that has been made in the Court of Appeals.
Hugo L. Black: That interest goes about 24,000-25,000 a year, doesn't it?
Jo. Baily Brown: Yes, sir. Just about -- about nearly $2000 a month. That's one of the reasons we filed --
Hugo L. Black: And we have to try this -- we have to try this independent counterclaim with this valid judgment against you all these years that you win or not.
Jo. Baily Brown: Well, that could happen --
Hugo L. Black: That would have to be $125,000 that United (Inaudible)
Jo. Baily Brown: If -- well, [Laughs] I like -- I --
Hugo L. Black: I was trying to find out the factual effect.
Jo. Baily Brown: Yes. And I -- I can't --
Hugo L. Black: (Inaudible)
Jo. Baily Brown: I can't be sure that I could answer all the ramifications of that in order in the question at this time.
Hugo L. Black: But your judgment does that?
Jo. Baily Brown: The judgment bares interest at 6%.
Hugo L. Black: It wouldn't bear interest, could it, it would be set aside. They're trying to keep it -- sent it back down now, they don't want that judgment.
Jo. Baily Brown: No, they -- I think they want the judgment to stay there and they want it to be final but they want to delay this case for about three more years while they are shaking down people like Republic Steel Corporation and other big companies which they are now suing as infringes of the very patent upon which we are required to pay royalty and interest on their right.
Hugo L. Black: But if you lose here, do you have any argument in there about what should be done as to the judgment by the Court of Appeals? If that judgment is not -- that judgment should be considered as not appealable and no good. I suppose you -- you could argue that you would not have to pay the interest.
Jo. Baily Brown: Well, of course, I think that depend a good deal on what this Court says and the basis upon which they reverse, if they did reverse. If they should reverse by saying 54 (b) was an invalid exercise of our rule making power and we made something appealable that's not in accord with the 1291 section, why --
Hugo L. Black: I guess you would argue when it got back, entered just an interlocutory judgment like they always get in and of course it doesn't bar it until it's final.
Jo. Baily Brown: Well, we know. I -- I have -- now, I have -- of course I'm not committed with this but my present feeling is that we would go back and say, "Well, 54 (b) has been wiped out at the Supreme Court." Now, you'll have to decided whether without 54 (b), you'll have an appealable case before and we have said -- we ask that you treat it as such and proceed with it. Now, if they said, "Well, the only reason we took the case was 54 (b) then we'd be thrown back into the lower courts." Then quite possibly --
Hugo L. Black: Be there just like you'd never -- you'd never gone up and wasn't filed?
Jo. Baily Brown: It could be. It might be. I'm not sure just presently. It would be -- it would be --
Hugo L. Black: I should take you examined them by the (Inaudible)
Jo. Baily Brown: Well, it would be pretty troublesome, I can say that from any point of view. It would be troublesome for one side to the other. Now, if -- if I may --
Hugo L. Black: The interest would be a little troublesome if it went along too long and it is not considered there, interlocutory judgment falls perfectly. But I would suppose you'd argue that this is not an interlocutory judgment that deals with another interlocutory judgment for everything else, there's no interest, it's just the same as (Voice Overlap).
Jo. Baily Brown: That's probably so and then we would probably say that when you heard our counterclaim, there would be no judgment because there will be an offset here and there's no -- no final result. But -- may I say these one or two words along the line of just a practicing lawyer. We have these problems all the time of whether or not at the final judgment and I know Judge Wilson said to us, it's in his report, is we have these things all the time, is the trouble as whether we'd know whether it -- we should make this a final judgment. And when we went up to the Court of Appeals, I remember Judge Goodrich said, "Well, we have these cases coming up here all the time. Now, you've got 54 (b), why don't you people act under it. That removes the trouble and difficulty that we have of this thing." Now, that's the attitude if I may presume to speak purposely and I think, they think you have good rule that is workable, that it takes away a great deal of uncertainty as to when a partial decision is appealable or not appealable. So far as I know at the present time, I think, the Second Circuit has withdrawn the opinions in which they attack the rule as giving undue power to the trial courts, and I believe the Seventh Circuit couldn't -- well, I can't blame them. As far as I know, all of the cases in which they have been directly involved, 54 (b) and an application of it are now in favor of the rule and for applying it provided it supplied with proper discretion to a claim which has been settled even though other claims whether it would be called counterclaims, cross claims or what, of course, the alternative. May I -- if there are no other questions, I thank you very much for your patience.
Earl Warren: Mr. Webb.
William H. Webb: If I have about a half minute, I would like to state to the Court that our position is not that you have to throw out amended Rule 54 (b). Our position is that amended Rule 54 (b) should be given the negative construction. And that amended rule -- and that the judgment that we're dealing with here cannot be considered as a final decision if that rule is given the proper construction and the only one which we believe it can be validly given.
Hugo L. Black: You mean it's still an interlocutory judgment?
William H. Webb: This judgment that we have?
Hugo L. Black: Yes.
William H. Webb: Yes, Your Honor, certainly not a final judgment.
Hugo L. Black: Suppose interlocutory judgments are not final until it becomes final for all purposes.
William H. Webb: I think that's correct.
Hugo L. Black: It seems to be like on that basis, isn't it? You win, he loses, he -- he (Inaudible) If you lose, he wins, if he loses, you win on the interest question.
William H. Webb: Well, I haven't added it up in that regard, Your Honor, but we ask for interest going a long ways back of the entry of the original.
Hugo L. Black: You didn't get it though, did you?
William H. Webb: We didn't get it. No. Thank you, Your Honors.